Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 1 of 38 PAGEID #: 20821



                          UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


   Richard Campfield, et a/.,

         Plaintiffs,                       Case No. 2:15-cv-2733

         V.                                Judge Michael H. Watson

   Safelite Group, Inc., et a/.,           Magistrate Judge Vascura

         Defendants.
                                   OPINION AND ORDER


         Plaintiffs Richard Campfield ("Campfield") and Ultra Bond, inc. ("Ultra

   Bond," collectively, "Plaintiffs") allege that Defendants Safelite Group, Inc.,

   Safelite Solutions LLC, and Safelite Fulfillment, Inc. (collectively, "Safelite")

   misrepresented the nature and characteristics of Plaintiffs' products to

   consumers. Plaintiffs bring a claim for relief under section 43(a) of the Lanham

   Act, codified at 15 U.S.C. § 1125(a)(1 )(B).

         Safelite has countersued with the following claims: tortious interference

   with contract; misappropriation of trade secrets under the Ohio Uniform Trade

   Secrets Act("OUTSA"), R.C. § 1333.61, et seq.; civil conspiracy; conversion;

   violation of the Computer Fraud and Abuse Act ("CFAA"), 18 U.S.C. § 1030;

   unfair competition; and for a declaratory judgment that Plaintiffs have unclean

   hands and are prohibited from receiving equitable relief under the Lanham Act,

   including but not limited to disgorgement of Safellte's profits. Ans. and

   Counterclaim, ECF No. 93.
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 2 of 38 PAGEID #: 20822



          Safelite moves for summary judgment dismissing Plaintiffs' Lanham Act

   claim and finding that Plaintiffs are liable for conversion.^ Safelite Mot. Summ. J.,

   ECF No. 127. Plaintiffs move for partial summary judgment on two aspects of

   their Lanham Act claim:(1)"[t]hat Safelite's organized marketing campaign to

   promote the dollar bill rule as an objective standard for windshield repair...

   constitutes 'commercial advertising and promotion'"; and (2)that one category of

   statements Safelite made were literally false and violated the Lanham Act. Pis.

   Mot. Summ. J., ECF No. 130. Plaintiffs also move for summary judgment against

   Safelite on all of Safelite's counterclaims. Id.^

          For the following reasons, the Court GRANTS IN PART AND DENIES IN

   PART Safelite's motion for summary judgment, ECF No. 127, and GRANTS IN

   PART AND DENIES IN PART Plaintiffs' motion for partial summary judgment,

   ECF No. 130.


                               I.   FACTUAL BACKGROUND


          The specific facts the Court relies upon to decide Plaintiffs' and Safelite's

   motions for summary judgment are more easily discussed as part of the Court's

   analysis. Therefore, In this introductory factual discussion, the Court will simply

   restate the factual background from its prior Opinion and Order granting in part



    Safelite does not move for summary judgment on its remaining counterclaims.
   2 Plaintiffs raised these same objections to Safelite's counterclaims in a motion to
   dismiss that was not ruled upon prior to the parties filing motions for summary judgment.
   MID, ECF No. 98. Because the matter is fully briefed with supporting evidence in
   Plaintiffs' motion for summary judgment, the Court DENIES Plaintiffs' motion to dismiss
   as MOOT.


   Case No. 2:15-cv-2733                                                         Page 2 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 3 of 38 PAGEID #: 20823



   and denying In part Safelite's motion to dismiss and add a general description of

   Safelite's allegations from its counterclaims. This factual background is meant to

   frame the parties' versions of events, not suggest these are facts supported by

   evidence in the record, much less undisputed.

       A. Plaintiffs' Lanham Act Claim

         Safelite and Plaintiffs are both involved in vehicle glass repair and

   replacement("VGRR")services. Safelite maintains a significant stake in the sale

   and installation of replacement windshields. Plaintiffs, on the other hand,

   maintain a significant stake in the sale of products used to repair cracks longer

   than six inches (called "long cracks"), as well as the service of performing such

   repairs.

         Safelite is a multi-faceted automobile glass and claims management

   service organization that is composed of four major operations:(1)Safelite

   Fulfillment, Inc.(operating under the name Safelite AutoGlass®), which provides

   VGRR services (such as windshield replacement and repair) to consumers;

  (2) Service Auto Glass, which provides wholesaler vehicle glass and vehicle

   glass-related products;(3) Safelite Solutions LLC, which serves as a third party

   administrator and provides complete claims management solutions for fleet and

   insurance companies; and (4) Safelite Glass Corp., which previously

   manufactured aftermarket windshields.


         Safelite has three primary categories of customers: insurance company

   clients for whom it serves as the third-party administrator of their glass breakage

   Case No. 2:15-cv-2733                                                   Page 3 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 4 of 38 PAGEID #: 20824



   coverage programs; commercial customers(such as businesses or

   governmental agencies who operate fleets of vehicles); and Individual consumers

  (who may or may not have Insurance that covers windshield damage). Safelite

   follows the "dollar bill rule," which means that Safelite neither recommends nor

   performs long-crack repairs.

         In 1989, Plaintiffs developed a new method for repairing long cracks

   instead of replacing the windshield. In 2007, the American National Standards

   Institute approved windshield industry repair standards, the "Repair of Laminated

   Automotive Glass Standards"("ROLAGS"), that stated windshield cracks up to

   fourteen inches are repairable. According to Plaintiffs, the dollar bill rule is no

   longer the prevailing view in the industry. Plaintiffs also allege that Safelite's

   internal documents show that Safelite knew that the repair of windshield cracks

   "up to 24 [inches]. . . can be safe and is viable." Am. Compl.^ 76, ECF No. 62.

         Plaintiffs bring this suit under section 43(a)of the Lanham Act, 15 U.S.G.

   § 1125(a)(1)(B)(referred to throughout this Opinion and Order as § 43(a)),

   alleging that Safelite misrepresented the nature and characteristics of Plaintiffs'

   products to consumers. Specifically, Plaintiffs argue that Safelite makes false

   statements that fall into two categories: Type I Statements, that broadly state "if

   damage spreads beyond the size of a dollar bill, a replacement will be

   necessary"; and Type II Statements, which broadly state that "when a chip is




   Case No. 2:15-cv-2733                                                     Page 4 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 5 of 38 PAGEID #: 20825



   smaller than a dollar bill, it can usually be repaired without replacing the

   windshield."

       B. Safelite's Counterclaims

         Safelite has grown its business over more than seventy years to become

   the largest vehicle glass repair and replacement organization in the United

   States. Safelite has developed information that it considers to be confidential

   and proprietary trade secret information related to its services including training

   materials, pricing arrangements, financial data, technician rankings, customer

   satisfaction data, current and prospective customer lists, and customer

   information and preferences.

         Campfield founded Ultra Bond to license the Ultra Bond process and sell

   long crack-related products, which compete with Safelite's products and services.

   From 2007 to 2013, Safelite employed Brian Ladage ("Ladage") as a technician

   in Safelite's retail store in Grand Junction, Colorado, and from 2000 to 2013,

   Safelite employed Don Christensen ("Christensen") as a manager of Safelite's

   Grand Junction shop. As part of their employment, Ladage and Christensen had

   access to some of Safelite's information that it considers to be confidential and

   proprietary trade secret information. Ladage and Christensen were required to

   sign a confidentiality agreement because of their access to these materials.

         At some point, Ladage and Christensen became disgruntled employees of

   Safelite, which led Campfield to direct them to steal Safelite's confidential

   information. Ladage and Christensen gave Campfield confidential information

   Case No. 2:15-cv-2733                                                    Page 5 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 6 of 38 PAGEID #: 20826



   that he wanted to use against Safelite. After Campfield was able to obtain this

   information, other Safelite competitors learned what he was doing and requested

   additional trade secret information such as the chemical composition of Safelite's

   resin. Ladage provided this information to Campfield for him to pass along to

   Safelite competitors.

         Plaintiffs solicited Ladage and Christensen to leave Safelite, which they

   eventually did. Ladage went to work for Ultra Bond.

                           II.   PROCEDURAL BACKGROUND

         After Plaintiffs' filed their original Complaint, Safelite moved to dismiss the

   claims, which the Court granted in part and denied in part. ECF No. 36. Plaintiff

   then amended their Complaint and Safelite once again moved to dismiss, which

   the Court granted in part and denied in part. ECF No. 113. The two prior

   Opinions and Orders granting in part and denying in part Safelite's motions to

   dismiss have narrowed the issues on summary judgment. The following are

   some of the key holdings from those prior Opinions and Orders:

         -   Safelite's statements to policyholders in its role as a claims
             administrator are not commercial advertising or promotion under the
             Lanham Act


         -   Safelite is not liable for any statements made by insurance companies
             regarding the dollar-bill rule, even if drafted by Safelite

         -   Safelite may be liable for statements it made directly to insurers,
             including in brochures and educational materials, if these statements
             were made for the purpose of ultimately influencing customers or even
             insurance companies to buy (or contract for the provision of) Safelite's



   Case No. 2:15-cv-2733                                                    Page 6 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 7 of 38 PAGEID #: 20827



             goods and service, as opposed to for the purpose of explaining an
             insurance company's existing policies

         - Statements made by "Safelite's front-line sales force" directly to
           consumers may be "commercial advertising or promotion"

         - Type I statements, which broadly state "if damage spreads beyond the
           size of a dollar bill, a replacement will be necessary," are affirmative
           representations that could be proven literally false

         -   Type II statements, which broadly state "when a chip is smaller than a
             dollar bill, it can usually be repaired without replacing the windshield,
             are not alleged to be literally false, so for Plaintiffs to prevail on this
             theory, they "must prove that a 'significant portion' of reasonable
             consumers were actually deceived by the defendant's messaging"

   Op. & Order. EOF No. 113.

                              III.   STANDARD OF REVIEW


         The standard governing summary judgment is set forth in Federal Rule of

   Civil Procedure 56(a), which provides: "The court shall grant summary judgment

   if the movant shows that there is no genuine dispute as to any material fact and

   the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). The

   Court must grant summary judgment if the opposing party fails to make a

   showing sufficient to establish the existence of an element essential to that

   party's case and on which that party will bear the burden of proof at trial.

   Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also Van Gorderv.

   Grand Trunk W. R.R., Inc., 509 F.3d 265, 268(6th Cir. 2007).

         When reviewing a summary judgment motion, the Court must draw all

   reasonable inferences in favor of the nonmoving party, who must set forth



   Case No. 2:15-cv-2733                                                     Page 7 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 8 of 38 PAGEID #: 20828



   specific facts showing there is a genuine issue of material fact for trial, and the

   Court must refrain from making credibility determinations or weighing the

   evidence. Pittman v. Cuyahoga Cty. Dep't of Children and Family Sen/s., 640

   F.3d 716, 723(6th Cir. 2011). Summary judgment will not lie if the dispute about

   a material fact is genuine, "that is, if the evidence is such that a reasonable jury

   could return a verdict for the nonmoving party." Anderson v. Liberty Lobby, Inc.,

   477 U.S. 242, 248(1986); Barrett v. Whirlpool Corp., 556 F.3d 502, 511 (6th Cir.

   2009). Thus, the central issue is '"whether the evidence presents a sufficient

   disagreement to require submission to a jury or whether it is so one-sided that

   one party must prevail as a matter of law.'" Pittman, 640 F.3d at 723(quoting

   Anderson, 477 U.S. at 251-52).

         The Court is not "obligated to wade through and search the entire record

   for some specific facts that might support the nonmoving party's claim.

   InterRoyal Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989). The Court

   may rely on the parties to call attention to the specific portions of the record that

   demonstrate a genuine issue of material fact. Wells Fargo Bank, N.A. v. LaSalle

   BankN.A., 643 F. Supp. 2d 1014, 1022(S.D. Ohio 2009).

         The parties have filed cross-motions for summary judgment. Each party,

   as a movant for summary judgment, bears the burden of establishing that no

   genuine issue of material fact exists and that it is entitled to judgment as a matter


   ^ This is particularly important in this case where the parties have attached thousands of
   pages of evidence to their motions.

   Case No. 2:15-cv-2733                                                       Page 8 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 9 of 38 PAGEID #: 20829



   of law. The fact that one party fails to satisfy that burden on its own Rule 56

   motion does not automatically indicate that the opposing party has satisfied the

   burden and should be granted summary judgment on the other motion. In

   reviewing cross-motions for summary judgment, courts should "evaluate each

   motion on its own merits and view all facts and inferences in the light most

   favorable to the non-moving party." Wiley v. United States, 20 F.3d 222, 224(6th

   Cir. 1994). "The filing of cross-motions for summary judgment does not

   necessarily mean that the parties consent to resolution of the case on the

   existing record or that the district court is free to treat the case as if it was

   submitted for final resolution on a stipulated record." Taft Broad. Co. v. United

   States, 929 F.2d 240, 248(6th Cir. 1991)(quoting John v. State of La.(Bd. of

   Trs. for State Coils. & Univs.), 757 F.2d 698, 705 (5th Cir. 1985)). The standard

   of review for cross-motions for summary judgment does not differ from the

   standard applied when a motion is filed by one party to the litigation. Taft Broad.,

   929F.2d at 248.

                                      IV.    ANALYSIS


      A. Plaintiffs' Lanham Act Claims

         The Court begins by analyzing Plaintiffs' Lanham Act claim. Section 43(a)

   of the Lanham Act precludes any person from making any "false or misleading

   representation of fact, which ... in commercial advertising or promotion,

   misrepresents the nature, characteristics, qualities, or geographic origin of his or



   Case No. 2:15-cv-2733                                                       Page 9 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 10 of 38 PAGEID #: 20830



   her or another person's goods, services, or commercial activities." 15 U.S.C. §

   1125(a)(1)(B). Plaintiffs asserting a § 43(a) claim must meet a five-part test,

   known in this circuit as the "Podiatric Physicians" test:

          1) the defendant has made false or misleading statements of fact
          concerning his own product or another's; 2) the statement actually
          deceives or tends to deceive a substantial portion of the intended
          audience; 3)the statement is material in that it will likely influence the
          deceived consumer's purchasing decisions; 4) the advertisements
          were introduced into interstate commerce; 5)there is some causal link
          between the challenged statements and harm to the plaintiff.

    Grubbs v. Sheakley Grp., Inc., 807 F.3d 785, 798(6th Cir. 2015)(quoting Am.

    Council of Certified Podiatric Physicians & Surgeons v. Am. Bd. of Podiatric

   Surgery, Inc., 185 F.3d 606, 613(6th Cir. 1999)).

       Before the Court gets to the substance of the claim, however, it must address

   Safelite's affirmative defense that laches bars Plaintiffs' claims.


       1. Laches

          Safelite argues that Plaintiffs' claims are barred by the doctrine of laches.

   The Lanham Act does not include a statute of limitations, so courts have applied

   the equitable doctrine of laches to determine whether a Lanham Act claim is

    barred due to a delay in filing. Kehoe Component Sales Inc. v. Best Lighting

   Prods., 796 F.3d 576, 584 (6th Cir. 2015). The United States Court of Appeals

   for the Sixth Circuit has defined laches as the "negligent and unintentional failure

   to protect one's rights." Nartron Corp. v. STMicroelectronics, Inc., 305 F.3d 397,

   408(6th Cir. 2002). To succeed on the laches defense, a defendant must


    Case No. 2:15-cv-2733                                                   Page 10 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 11 of 38 PAGEID #: 20831



   demonstrate:(1)the plaintiff failed to diligently protect its rights under the

   Lanham Act; and (2)the defendant suffered prejudice as a result. Id,

          The starting point of the laches analysis is the analogous statute of

   limitations of the forum state. Id. If the lawsuit was filed before the analogous

   statute of limitations lapsed, there is a strong presumption that the delay in filing

   was reasonable. Id. if, however, the action was not brought within the period

   provided by the state statute of limitations, a strong presumption arises that the

   delay was prejudicial and unreasonable. Id. "The period of delay begins to run

   when plaintiff had 'actual or constructive knowledge of the alleged infringing

   activity.'" Id.(quoting Dana Corp. v. IPG Ltd. P'ship, 674 F. Supp. 581, 583(E.D.

   Mich. 1987)).

          A plaintiff may defeat the presumption that an action is barred by laches

   by:(1) rebutting the presumption of prejudice;(2) demonstrating a good excuse

   for the delay; or(3)establishing the defendant engaged in conduct so egregious

   that it changes the balance of the equities in the plaintiff's favor. Id. at 409.

             a. The Analogous Statute of Limitations

          in this case, the parties agree that the analogous state statute of limitations

   for Lanham Act claims in Ohio is two years. Safelite Mot. Summ. J. 32, EOF No.

   127(citing R.C. § 2305.10); Ultra Bond Resp. 18, EOF No. 154(same). This

   case was filed on August 18, 2015. Compl., EOF No. 1. Therefore, if Plaintiffs

    had actual or constructive knowledge of the alleged infringing activity before



   Case No. 2:15-cv-2733                                                    Page 11 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 12 of 38 PAGEID #: 20832



   August 18, 2013, there is a strong presumption that their delay in filing was

   prejudicial and unreasonable.

          Safelite argues that "Plaintiffs knew of Safelite's dollar bill policy and

   thought it was false and misleading decades before they filed suit." Safelite Mot.

   Summ. J. 32, ECF No. 127. Campfield testified that he learned Safelite was

   allegedly misrepresenting that long cracks could not be repaired in the late

   1990s. Campfield Dep. 246:18-24, ECF No. 131-12; id. ai 277:22-278:2

   (Campfield "believed that Safelite was making false or misleading statements to

   consumers by using the dollar bill rule" by August 12, 1998). By 1998, Campfield

   was telling insurance companies that Safelite was lying to consumers by using

   the dollar bill rule, id. at 278:3-7, an allegation at the heart of Plaintiffs' Lanham

   Act claims.


          Campfield has also sued based on similar claims in the past. In 2003,

   Campfield unsuccessfully sued State Farm Insurance Company and Lynx

   Services based on Campfield's claim that they advertised the dollar bill rule to

   consumers (the "State Farm Lawsuit"), id. at 280:3-7. At the time of the State

    Farm Lawsuit, Campfield was aware that Safelite was also representing that

   cracks over six inches were not repairable, id. at 280:17-22. Then, in 2004,

   Campfield and Ultra Bond sued Safelite and included an allegation that Safelite

    uses its dollar bill rule to mislead insureds into replacing repairable windshields,

   /d. at 283:1-284:19. Plaintiffs did not win that lawsuit either. Id.




    Case No. 2:15-cv-2733                                                    Page 12 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 13 of 38 PAGEID #: 20833



          Plaintiffs do not dispute that the presumption of prejudice applies. See

   generally Resp.18-22, ECF No. 154. Instead, they argue that they have rebutted

   the presumption of prejudice, that there was good cause for their delay, and that

   Safelite's "egregious" conduct excused the delay.

             b. Rebutting the Presumption of Prejudice

          Plaintiffs attempt to rebut the presumption of prejudice by arguing that "the

   undisputed facts show that Safelite would not stop making its false statements

   regardless of any action taken by the Industry (such as ROLAGS)or by Mr.

   Campfield." Resp. 20, ECF No. 154. In support, Plaintiffs reference an email

   from Paul Syfko ("Syfko")'^ to two Individuals at Belron^ Canada in which he

   stated that "Belron US has made it clear to insurance companies that it Is not

   going to change its repairable dimensions to include crack repair until we

   research the safety Implications." ECF No. 130-8, Tab 44. Belron US took this

    position In response to new ROLAGS standards that allowed for repair of cracks

    up to fourteen inches. Id. Plaintiffs claim this email conflicts with an earlier email

   from Syfko In which he stated that the safety of long crack repair was "not an

   Issue." ECF No. 130-8, Tab 43.

          Regardless of whether Syfko's two emails conflict, based only on these

   two emails. Plaintiffs assert that "it is reasonable to assume that a lawsuit by Mr.



   ^ Syfko was the general manager of Glass Medic, which was a subsidiary of Belron.
   Syfko Dep. 11-12, ECF No. 130-2, Tab 6.
   ® Belron is Safelite's foreign parent company.

    Case No. 2:15-cv-2733                                                   Page 13 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 14 of 38 PAGEID #: 20834



   Campfield would not cause Safelite to stop misleading insurance companies and

   consumers about the repairability of windshield cracks longer than six inches."

   Resp. 21, ECF. No. 154. That logical leap falls well short. Syfko's statement that

   Belron (or Safelite) would not begin performing long-crack repair simply because

   of the changed ROLAGS standard has no bearing on whether Safelite would

   have ceased making allegedly false and misleading statements about such

   repairs if ordered to do so by a court, which is the relevant question. See Nartron

    V. STMicroelectronics, Inc., 305 F.3d 397, 411-412(6th Cir. 2002)(disagreeing

   with the plaintiffs argument that the defendant's continued use of the allegedly

   infringing term demonstrated a lack of prejudice and stating that an earlier lawsuit

   would have given the defendant earlier notice of whether it was infringing). Every

    year that Plaintiffs delayed in bringing this lawsuit is another year that Safelite

   continued its use of the dollar bill rule, prejudicing Safelite by increasing potential

   damages that Plaintiffs could claim as well as increasing money Safelite invested

   in promoting the dollar bill rule. Plaintiffs have not raised a genuine issue of

    material fact sufficient to rebut the presumption of prejudice,

             c. Good Cause for Delay

          Plaintiffs argue that they had good cause for delay because they may not

    have been successful in suing Safelite earlier. Specifically, Plaintiffs contend that

   their loss in the State Farm Lawsuit shows that if they had brought their claims

   "decades ago" they may well have lost for the same reasons they lost that



    Case No. 2:15-cv-2733                                                    Page14of38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 15 of 38 PAGEID #: 20835



   case—"i.e. the lack (at the time) of an industry standard." Resp. 19. ECF No.

   154 (citing Kellogg Co. v. Exxon Corp., 209 F.3d 562, 570 (6th Cir. 2000)).

         There are two main problems with Plaintiffs' theory. First, as Safelite

   points out, Plaintiffs have expressly denied that their claims depend on the

   ROLAGS industry standard. Resp. 47, ECF No. 154. "Rather. [Plaintiffs' claim]

   is that Safelite states to insurers and consumers in its marketing that, as a matter

   of objective fact, cracks greater than six inches long cannot be safely or properly

   repaired which is demonstrably false." Id. Plaintiffs point to no evidence that the

   nature of Safelite's statements to insurers or consumers materially changed after

   the State Farm litigation.®

          This is important, because the one case Plaintiffs cite in support of this

   argument, Kellogg, depends on the concept of "progressive encroachment." In

   Kellogg, a trademark infringement case, the Sixth Circuit summarized

   progressive encroachment as applying

          where the defendant has engaged in some infringing use of [a
          plaintiffs] trademark—at least enough of an infringing use so that it
          may attempt to avail itself of a laches or acquiescence defense—but
          the plaintiff does not bring suit right away because the nature of
          defendant's infringement is such that the plaintiffs claim has yet to
          ripen into one sufficiently colorable to justify litigation.


   ® Safelite also argues that Campfield did not lose the State Farm case because of a lack
   of an industry standard. Reply 4-5, ECF No. 159. While the lack of an industry
   standard was not the sole reason Campfield lost the State Farm case, it was relevant to
   why his Colorado Consumer Protection Act claim failed. Campfield v. State Farm Mat.
   Auto. Ins. Co., 532 F.3d 1111, 1121 (10th Cir. 2008)(Campfield admitted in deposition
   that the industry standard up until the time of the lawsuit "dictated that repairs of cracks
   longer than six-inches would not hold" and could not provide sufficient evidence that
   State Farm nonetheless "knew that long cracks could be successfully repaired").

   Case No. 2:15-cv-2733                                                        Page 15 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 16 of 38 PAGEID #: 20836




   Keflogg, 209 F.3d at 570. As the Sixth Circuit iater explained, while citing to

   Kellogg, "progressive encroachment requires something about the defendant's

   use of the mark to have changed significantly." Nartron, 305 F.3d at 410. Again,

   Plaintiffs here cannot point to such a significant change in Safeiite's statements

   that wouid justify bringing a lawsuit now instead of much eariier.

         Second, even if the lack of an industry standard was what caused Plaintiffs

   to delay filing suit, that excuse ended in 2007, eight years before this lawsuit was

   filed. See Resp. 19, EOF No. 154 (claiming that "the industry reached a

   consensus on repairable crack length through the ROLAGS" in 2007). Plaintiffs

   assert that an eight-year delay "is not considered 'extreme' for purposes of

   laches, id. (citing Laukus v. Rio Brands, Inc., 391 F. App'x 416, 422 (6th Cir.

   2010)), but Laukus does not support this proposition. Laukus never references

   the concept of an "extreme" delay. After finding that a mere five-month delay

   after the analogous statute of limitations had run in a trademark infringement

   case "was presumptively unreasonable and prejudicial to defendants," the Sixth

   Circuit nevertheless found that the plaintiff's delay was excused because he had

   submitted an affidavit averring that he believed the infringement had stopped at

   one point. Laukus, 391 F. App'x at 422. Plaintiffs point to no such evidence that

   they believed Safeiite's allegedly false and misleading statements ceased for a

   period of time, which caused Plaintiffs not to timely file suit.




   Case No. 2:15-cv-2733                                                  Page 16 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 17 of 38 PAGEID #: 20837



          For these reasons, Plaintiffs have failed to demonstrate that their delay in

    bringing their claims was excusable.

             d. Safelite's Allegedly Egregious Conduct

          Plaintiffs argue that Safellte's conduct was sufficiently egregious to defeat

   a laches defense in two main ways:(1)"by blatantly lying about the safety of the

   ROLAGS standard and long-crack repair"; and (2) by putting consumers' safety

   atrisk.^ Resp. 21-23, ECF No. 154. However, the Court finds that Plaintiffs

   have not raised a genuine issue of material fact as to whether Safelite's conduct

   was sufficiently egregious to defeat laches.

          First, Plaintiffs claim that Safelite's allegedly false and misleading

   statements constitute egregious conduct. But Plaintiffs cannot rely on "the

   conduct which forms the basis for [their] claims" to also bar a laches defense.

   See Rocky Brands, Inc. v. Red Wing Shoe Co., No. 2:06-cv-275, 2008 U.S. Dist.

   LEXIS 87031, at *30(S.D. Ohio Oct. 27, 2008)(finding that plaintiff fell short of

   demonstrating egregious conduct because it had not adduced evidence of

   fraudulent intent in addition to providing evidence which formed the basis of its

   claims). Otherwise, a laches defense would always be unavailable in Lanham

   Act cases such as this so long as a plaintiff could survive summary judgment on

   the substance of its claims.



   ^ Plaintiffs also make a cursory argument that Safelite's conduct was egregious
   because it forced consumers to pay more for replacements than they would have paid
   for repairs. However, Plaintiffs cite no case suggesting such alleged economic harm to
   a third party could constitute egregious conduct, and the Court finds that it is not.

    Case No. 2:15-cv-2733                                                   Page 17 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 18 of 38 PAGEID #: 20838



          Third, Plaintiffs claim that Safelite's false and misleading statements about

   the repairability of long cracks put consumers' safety at risk, Resp. 22-23, ECF

    No. 154, but fail to create a genuine issue of material fact as to whether Safelite's

   windshield repairs are safe. Plaintiffs cite to the statement of their expert, Bob

    Beranek ("Beranek"), to support their safety argument. Beranek states in his

   report that, "in [his] professional opinion the risk of personal injury or death to a

   driver or passenger in a vehicle accident can result more from improper

   windshield replacement than an improper windshield repair. Beranek Rep.            12,

    ECF No. 130-6, Tab 36. Beranek also testified in his deposition to certain issues

   that could arise when a windshield is repaired by a mobile technician, including

   weather problems and contaminants affecting the repair. Beranek Tr. 74:23-

   81:11, EOF No. 157-5, Tab 115. Plaintiffs do not point to any specific statements

   from Beranek that Safelite windshield replacements "put consumers' safety at

    risk." See Resp. 23, ECF No. 154.

          Rather, as Safelite points out, Beranek testified that Safelite's windshield

   replacement process complies with the Auto Glass Replacement Safety

   Standard ("AGRSS"), which in his view means that it is safe for "everyone who

   rides in that car." Beranek Dep. 64:19-22; 105:23-25, ECF No. 132-1. Beranek

   also testified that he was not aware of a single instance in which a Safelite

   windshield replacement failed and caused injury or death to a consumer. Id. at

    106:16-19. Beranek's generalized comments about potential risks of improperly



    Case No. 2:15-cv-2733                                                   Page 18 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 19 of 38 PAGEID #: 20839



    performed windshield replacement, without some specific evidence that Safelite

   fails to meet national safety standards or has actually caused injury or death to a

   consumer, are insufficient to raise a genuine issue of material fact as to whether

   Safelite's conduct was egregious.

            Therefore, because the presumption of laches applies in this case and

    Plaintiffs have failed to rebut the presumption of prejudice, demonstrate good

   cause for delay, or establish that Safelite engaged in egregious conduct, laches

    bars Plaintiffs from obtaining some of their requested damages. However,

   "[Ijaches only bars damages that occurred before the filing date of the lawsuit,"

   and "[i]t does not prevent [Plaintiffs] from obtaining injunctive relief or post-filing

   damages."® Nartron, 305 F.3d at 412. In order to bar Plaintiffs from obtaining

   injunctive relief, Safelite would have to prove elements of estoppel, not mere

   silence by Plaintiffs. Id. Safelite has not proved such elements of estoppel.

   Therefore, the Court must consider the substance of Plaintiffs' Lanham Act

   claims.




    ® Safelite briefly argues that "[wjhen faced with extreme circumstances and egregious
   delay in false advertising cases, a court may find that laches also bars requests for
   injunctive relief." Reply 12, EOF No. 159. Safelite also contends that the Sixth Circuit
   has not "held that laches cannot bar prospective relief in false advertisement cases" as
   opposed to Lanham Act trademark cases such as Kellogg and Nartron. The Court sees
   no reason to distinguish between laches defenses in Lanham Act trademark cases as
   opposed to false advertising claims brought under the same. Further, in the apparent
   absence of such a distinction, the Court declines to apply out-of-circuit case law to this
   issue.


   Case No. 2:15-cv-2733                                                      Page 19 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 20 of 38 PAGEID #: 20840



      2. Proximate Cause


         Safelite argues that Plaintiffs have failed to demonstrate that their alleged

   injuries were proximately caused by Safelite. Safelite Mot. Summ. J. 36-39, EOF

   No. 127.


         Plaintiffs disagree and argue that they have demonstrated proximate

   cause in two different ways. First, Plaintiffs assert that nine of their customers

   (individuals who perform long-crack repair) have testified "that Safelite's mass

   marketing of the misleading six inch rule has materially affected the nature of

   their business, and their purchases and use of Plaintiffs' products . . . ." PI.

   Resp. 29, EOF No. 154. The statements by Plaintiffs' customers each explain

   that Safelite's use of the dollar-bill rule makes it more difficult for them to sell

   long-crack repair to their own customers.^ Each customer affidavit includes a

   very short statement that relates to Plaintiffs and their products:

         In addition, if customer demand for long crack repair were to increase
         as a result of customers being informed that long crack repairs can be
         safely done according to industry standards up to 14 inches, I would
         most certainly have to compete for this increased customer demand
         by buying more of the Ultra Bond, Inc. products that are used for
          repairing long cracks up to 14 inches in length.

   ECF Nos. 130-14 and 130-15.^°



   ® See Statements from Eric Bray, Ken Drews, Ron Fleet, Larry Hamilton, Kevin Lewis,
   Allen McCracken, Dale Scott, Olivia Sollars, and Gerald Zwart, Tabs 84-92, ECF Nos.
   130-14 and 130-15.
     Bray Statement If 19; Drews Statement If 12; Fleet Statement IHf 15-16 (changing
   wording slightly to state he believes "customer demand for long crack repair would
   increase as a result of customers being informed that long crack repairs can be safely
   done," and he would need to compete for this demand by purchasing more Ultra Bond

   Case No. 2:15-cv-2733                                                      Page 20 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 21 of 38 PAGEID #: 20841



          Second, Plaintiffs argue that Safelite's false advertisements denigrate

    Plaintiffs' products or services, which proximately causes damages—e.g.

   "Plaintiffs' business is premised on long-crack repair.. . Safelite advertises,

    markets, and promotes just the opposite"; survey evidence "shows strong

   consumer demand for long-crack repair absent the false messaging by Safelite";

    Plaintiffs are the "face of long-crack repair" whose success depends "on the

    industry's acceptance of that practice." Resp. 29-32, ECF No. 154.^'' Plaintiffs

   support this contention by referencing one of their experts, Rene Befurt, whose

   surveys found that individuals who did not see statements advertising the dollar

    bill rule were more likely to repair instead of replace a windshield with a long

    crack. See Rene Befurt Report If 85, Tab 113, ECF No. 154-3.

          The Supreme Court of the United States has explained that Lanham Act

   claims require a showing that a plaintiffs injuries were proximately caused by a

    violation of the statute. Lexmark Int'l, Inc. v. Static Control Components, Inc.,

   572 U.S. 118, 132-33(2014). The Court held that "a plaintiff suing under

   § 1125(a) ordinarily must show economic or reputational injury flowing directly

   from the deception wrought by the defendant's advertising; and that that occurs


   products); Hamilton Statement If 9; Lewis Statement If 18; McCracken Statement
   nil 14-15(wording similar to Fleet Statement); Scott Statement Klf 17-18(wording
   similar to Fleet Statement): Sollars Statement If 15; Zwart Statement If 21, ECF Nos.
   130-14 and 130-15.
      This line of argument can be summarized by one sentence in Plaintiffs' response: "the
   'industry' did not reject long-crack repair on its own ... the evidence shows that the
   industry did so as a consequence of Safelite's false statements—thereby proximately
   damaging Plaintiffs' business." Id. at 32.

   Case No. 2:15-cv-2733                                                     Page 21 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 22 of 38 PAGEID #: 20842



   when deception of consumers causes them to withhold trade from the plaintiff.

   That showing is generally not made when the deception produces Injuries to a

   fellow commercial actor that in turn affect the plaintiff." Id. at 133-34. The Court

   went on to provide an example, stating that "a competitor who is forced out of

   business by a defendant's false advertising generally will be able to sue for its

   losses,[but] the same is not true of the competitor's landlord, its electric

   company, and other commercial parties who suffer merely as a result of the

   competitor's inability to meet [its] financial obligations." Id. at 134 (internal

   quotation marks and citation omitted).

         A plaintiff may obtain relief "not only where a defendant denigrates a

   plaintiffs product by name . . . but also where the defendant damages the

   product's reputation by, for example, equating it with an inferior product." Id. at

   138 (internal citations omitted). Put a different way,"a defendant who 'seeks to

   promote his own interests by telling a known falsehood to or about the plaintiff or

   his product' may be said to have proximately caused the plaintiffs harm." Id.

   (quoting Bridge v. Phoenix Bond & Indemnity Co., 553 U.S. 639, 657(2008)).

          With respect to Plaintiffs' first asserted basis for finding proximate cause—

   lost business for Plaintiffs' customers that in turn reduced business for


   Plaintiffs—as in Lexmark, the purported injury to the plaintiff is "not direct, but

   includes [an] intervening link." Id. at 139. This sort of indirect link does not

   normally satisfy proximate causation because of the general tendency to not



   Case No. 2:15-cv-2733                                                     Page 22 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 23 of 38 PAGEID #: 20843



   stretch "beyond the first step" in the causal chain. Id. (quoting Holmes v.

   Securities Investor Protection Co., 503 U.S. 258, 271 (1992)). The reason for

   that tendency, according to the Supreme Court, was "that there ordinarily is a

   'discontinuity' between the injury to the direct victim and the injury to the indirect

   victim, so that the latter is not surely attributable to the former(and thus also to

   the defendant's conduct), but might instead have resulted from 'any number of

   [other] reasons.'" Id. at 140 (quoting Anza v. Ideal Steel Supply Corp., 547 U.S.

   451, 458-59 (2006)). This discontinuity did not exist in Lexmark because the

   plaintiff would be damaged "more or less automatically" if the third party was

   damaged, so there was no need for any "speculative . . . proceedings" or

   "intricate, uncertain inquiries." Id. (quoting Anza, 547 U.S. at 459-60). Accepting

   the Lexmark plaintiffs "assertions at face value, there [was] likely to be

   something very close to a 1:1 relationship between" lost sales to a third party and

   lost sales to the plaintiff. Id. at 139. This direct relationship, which the Supreme

   Court described as "relatively unique circumstances," are what led the Court to

   find that the third parties were not "more immediate victims" than the plaintiff. Id.

   at 140.


       The causal chain Plaintiffs seek to link from their nine customers' purported

   lost business to Plaintiffs' own injuries is less direct than in Lexmark. Here,

   Plaintiffs rely on statements from their customers that they would buy more of

    Plaintiffs' products /7their own sales went up as a result of Safelite no longer



   Case No. 2:15-cv-2733                                                    Page23of38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 24 of 38 PAGEID #: 20844



   advertising the dollar bill rule. The strongest statement came from Dale Scott,

   who said he "absolutely believe[s] that customer demand for long crack repair

   would increase" if customers were told that long-crack repair could be performed

   and that he "therefore would be pursuing more of the long crack business to

   compete for, and try to capture, that increased demand." Scott Statement T117,

   Tab 90, ECF No. 130-15. In order to pursue that business, Scott says he would

   need to buy more of Plaintiffs' products. Id. If 18.

       Scott's statement highlights the discontinuity between Plaintiffs' purported

   damages and Safelite's conduct. First, customers would need to make a

   different decision about whether they wish to repair a long crack instead of

   replace the whole windshield. Then, those customers would need to choose one

   of Plaintiffs' customers to perform the repair. Finally, there would need to be

   enough additional long-crack repairs that the technicians would order more of

    Plaintiffs' products. Trying to prove this causal chain results in exactly the kind of

   "speculative . . . proceedings" and "intricate, uncertain inquiries" the Court

   suggested should be avoided in Lexmark. 572 U.S. at 140 (quoting Anza, 547

    U.S. 459-60): see also Muhler Co. v. Ply Gem Holdings, Inc., 637 F. App'x 746,

   748(4th Cir. 2016)(finding insufficient evidence of proximate cause despite

   affidavits stating that the plaintiff had lost sales to the defendant where the

   evidence did not establish that the lost sales were solely due to the defendant's

    misconduct as opposed to other intervening factors).



    Case No. 2:15-cv-2733                                                   Page 24 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 25 of 38 PAGEID #: 20845



        And it is not just the Court or Safelite claiming that properly attributing

   Plaintiffs' damages to Safelite through this attenuated causal chain would be

   difficult—it is Plaintiffs' own expert. Justin McLean, who was tasked (in part) with

   determining whether Plaintiffs would have generated more revenue and profits

    but for Safelite's use of the dollar bill rule, said the following in his report:

          The fact that, Safelite notwithstanding, the crack repair industry is
          "highly fragmented" and that the competition between Safelite and
          Ultra Bond is multi-faceted makes assessing the particular impact of
          Safelite's actions to Ultra Bond difficult. For example, if a customer in
          Florida elects to replace, instead of repair, a car windshield with a
          Long Crack that is unlikely to directly displace an Ultra Bond sale to a
          car owner. However, it may displace a sale of repair services by an
          automotive glass shop in Florida. With enough lost Long Crack sales,
          however, the third party shop will, in turn, purchase fewer Long Crack
          repair supplies. While Ultra Bond's position as a leading seller of Long
          Crack repair supplies suggests that Safelite's gains result in lost
          market opportunities for Ultra Bond, estimating Ultra Bond's losses is
          difficult because not every lost repair would have been from Ultra
          Bond. The exercise is made more difficult because, but for Safelite's
          actions, it is likely that some automotive glass shops not currently in
          the business of Long Crack Repair would enter that business. As well.
          Ultra Bond would likely attract new customers, who may purchase
          supplies from Ultra Bond to do other work in addition to Long Crack
          repairs.

    McLean Rep. U 73, ECF No. 133-2. This case does not fit the "relatively unique

   circumstances" described in Lexmark. For this reason, the statements of

    Plaintiffs' customers do not demonstrate proximate causation.

           Plaintiffs' argument that Safelite caused them direct injury by denigrating

   their product's reputation sits on a firmer legal foundation but still fails. As

   already alluded to, '[wjhen a defendant harms a plaintiff's reputation by casting



    Case No. 2:15-cv-2733                                                       Page 25 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 26 of 38 PAGEID #: 20846



   aspersions on its business, the plaintiff's injury flows directly from the audience's

   belief in the disparaging statements." Lexmark, 572 U.S. at 138. For that

   reason, Courts have found defendants liable under the Lanham Act "not only

   where a defendant denigrates a plaintiffs product by name, but also where the

   defendant damages the product's reputation by, for example, equating it with an

   inferior product." Id. (internal citations omitted). Put differently, "a defendant who

   seeks to promote his own interests by telling a known falsehood to or about the

   plaintiff or his product may be said to have proximately caused the plaintiffs

   harm." Id. (internal quotation marks omitted).

         But Plaintiffs have failed to put forth evidence demonstrating that Safelite

   told a known falsehood about Plaintiffs or their products. Plaintiffs have not

   demonstrated that Safelite denigrated their product by name or told a known

   falsehood about Plaintiffs or their products specifically (as opposed to a concept

   of long-crack repair). Nor have Plaintiffs pointed to statements by Safelite that

   damaged the reputation of Plaintiffs' products by equating them with an inferior

   product. In Lexmark, the Court cited two examples of a defendant that equated

   the plaintiffs products with an inferior product. Lexmark, 572 U.S. at 138 (citing

    Camel Hair and Cashmere Inst. of Am., Inc. v. Assoc. Dry Goods Corp., 799 F.2d

   6, 7-8, 11-12(1st Cir. 1986) and PPXEnterprises, Inc. v. Audiofidelity, Inc., 746

   F.2d 120, 122, 125(2d Cir. 1984)). Neither example fits the facts of this case.

   See Camel Hair, 799 F.2d at 7-8(the defendant was falsely stating that its coats



   Case No. 2:15-cv-2733                                                   Page 26 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 27 of 38 PAGEID #: 20847



   contained a higher percentage of cashmere, which injured the nonprofit plaintiff

   that was formed to "promote the use of camel hair and cashmere fibres"); PPX,

   746 F.2d at 121-122 (the plaintiffs claimed to have a financial interest in sales of

   Jimi Hendrix recordings and claims that the defendants were marketing albums

   falsely claiming to contain Hendrix performances).

         In short, Plaintiffs have not raised a genuine issue of material fact as to

   whether Safelite's alleged false statements proximately caused them any injury.

         Safelite suggests that Plaintiffs' inability to clear the proximate cause

   hurdle is a bar to monetary damages, not necessarily injunctive relief. See

   Safelite Mot. Summ. J. 36, ECF No. 127; Safelite Reply 12-13, ECF No. 159

   (citing Innovation Ventures, LLC v. Bhelliom Enters. Corp., 529 F. App'x 560, 568

   (6th Cir. 2013)(stating, in a Lanham Act false advertising case, that the Sixth

   Circuit has not required "distinct evidence of harm as a prerequisite for injunctive

   relief)). However, Lexmark, decided after Innovation Ventures, explicitly stated

   that proximate causation "is an element of the cause of action" and if a plaintiff

   does not sufficiently demonstrate proximate causation, his claim must be

   dismissed, /.exmar/c, 572 U.S. at 134 n.6. In the absence of proximate

   causation, no Lanham Act claim—^whether for monetary damages or injunctive

   relief—can proceed. See Apple Inc. v. Pepper, 139 S. Gt. 1514, 1527 n.1, 203 L.

   Ed. 2d 802(2019)(citing Lexmark for the proposition that "although a plaintiff that

   'cannot quantify its losses with sufficient certainty to recover damages ... may



   Case No. 2:15-cv-2733                                                   Page 27 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 28 of 38 PAGEID #: 20848



   still be entitled to injunctive relief," the requirement of proximate causation 'must

    be met in every case'"); City of Oakland v. Wells Fargo & Co., 972 F.3d 1112,

   1137(9th Cir. 2020)(stating that Lexmark "applied its proximate-cause reasoning

   to plaintiff's false advertising claim without making any distinction based on the

   type of relief, even though the plaintiff sought both damages and injunctive

    relief); Millennium Access Control Tech., Inc. v. On the Gate, LLC, No. 15-CV-

   6067(SJF)(AKT), 2017 U.S. Dist. LEXIS 224069, at **31-32(E.D.N.Y. Feb. 14,

   2017)(dismissing the plaintiffs false advertising claim, which included a request

   for injunctive relief, "in its entirety" because it failed to sufficiently allege

    proximate causation).

            Plaintiffs' failure to raise a genuine issue of material fact as to proximate

   causation is a total bar to their Lanham Act claim. For that reason, Safelite's

    motion for summary judgment is granted to the extent it seeks a judgment

    dismissing Plaintiffs' Lanham Act claim, and Plaintiffs' motion for partial summary

   judgment is denied to the extent it sought judgment in their favor on certain

   aspects of their Lanham Act claim and immediate injunctive relief. Safelite's

    request for a declaratory judgment that Plaintiffs have unclean hands and are

    prohibited from receiving equitable relief under the Lanham Act is denied as

    moot.




    Case No. 2:15-cv-2733                                                        Page 28 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 29 of 38 PAGEID #: 20849



      B. Safelite's Counterclaims


         Safelite brings the following counterclaims: tortious interference with

   contract: misappropriation of trade secrets under the Ohio Uniform Trade Secrets

   Act("OUTSA"), R.C. § 1333.61, et. seq.', civil conspiracy; conversion; violation of

   the Computer Fraud and Abuse Act ("CFAA"), 18 U.S.G. § 1030; unfair

   competition; and for a declaratory judgment that Plaintiffs have unclean hands

   and are prohibited from receiving equitable relief under the Lanham Act,

   including but not limited to disgorgement of Safelite's profits. Ans. and

   Counterclaim, ECF No. 93. As discussed above, Safelite's request for a

   declaratory judgment is now moot. Plaintiffs move for summary judgment on ail

   of Safelite's remaining counterclaims. Also, Safelite moves for summary

   judgment in its favor on its conversion counterclaim.

         1, OUTSA Preemption

         Plaintiffs argue that Safelite's claims for tortious interference with contract,

   civil conspiracy, and conversion are preempted by OUTSA and therefore fail as a

    matterofiaw. PI. Mot. Summ. J. 43-44, ECF No. 130. Plaintiffs assert that

   Safelite's tortious interference with contract, civil conspiracy, and conversion

   claims are all based on the same operative facts—i.e. that Plaintiffs unla\A4ully

   obtained Safelite's confidential and proprietary trade secret information. Id.

         Safelite responds by arguing that there is an independent factual basis

   supporting each tort claim, so preemption is inappropriate. Resp. 41-43, ECF



   Case No. 2:15-cv-2733                                                   Page 29 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 30 of 38 PAGEID #: 20850



   No. 152. Safelite suggests that while its "OUTSA claim focuse[d] on information

   used without Safelite's authorization and for the purpose of benefitting Safelite's

   competitors, including Ultra Bond, its conversion [and civil conspiracy] claims

   seeks to remedy Plaintiffs' physical theft of resins and tools ..       Id. at 42.

   Similarly, Safelite contends that, while "there may be some overlap," the facts

   establishing its tortious interference claim and the harm it alleges it suffered from

   the tortious interference are distinct from its OUTSA claim. Id.

          In reply, Plaintiffs argue that "Safelite's express allegations in its

   Counterclaim[s for conversion, civil conspiracy, and tortious interference] which

   simply repackage the same allegations in its OUTSA claim contradict Safelite's

   argument." Reply 21, EOF No. 161. Plaintiffs then suggest that Safelite's

   arguments at summary judgment cannot rely on facts that were not included in

   Safelite's counterclaims because Safelite never sought to amend its

   counterclaim. Id.


         "The OUTSA incorporates the Uniform Trade Secrets Act's displacement

   of 'conflicting tort, restitutionary, and other laws of this state providing civil

   remedies for misappropriation of a trade secret.'" Stolle v. Mach. Co., LLC v.

   Ram Precision Indus., 605 F. App'x 473, 484 (6th Cir. 2015)(quoting R.C.

   § 1333.67(A)). If a civil remedy is not based on misappropriation of a trade

   secret, it is not preempted. Id. (quoting R.C. § 1333.67(B)(2)). The Sixth Circuit

    has adopted a broader interpretation of OUTSA preemption, finding that it



   Case No. 2:15-cv-2733                                                       Page 30 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 31 of 38 PAGEID #: 20851



   "should be understood to preempt not only causes of action for misappropriation

   of trade secrets but also causes of action that are based in some way on

    misappropriation of trade secrets." Id. "The test to determine whether a state

   law claim is displaced by OUTSA is to determine whether 'the claims are no

    more than a restatement of the same operative facts' that formed the basis of the

    plaintiff's statutory claim for trade secret misappropriation." Id. at 485(quoting

    Thermodyn Corp. v. 3M Co., 593 F. Supp. 2d 972, 989(N.D. Ohio 2008)).

   "Where the state-law claim has a factual basis independent from the facts

   establishing the OUTSA claim, 'the portion of the claim supported by an

   independent factual basis survives preemption.'" Id. (quoting Miami Valley

    Mobile Health Servs., Inc. v. ExamOne Worldwide, Inc., 852 F. Supp. 2d 925,

   940(S.D.Ohio 2012)).

          The Court agrees with Plaintiffs that Safelite's tortlous interference,

   conversion, and conspiracy claims are preempted. First, with respect to

   Safelite's conversion and conspiracy claims, the underlying factual basis for the

   claims is the same as Safelite's OUTSA claim. Safelite's conversion claim is

    based on Safelite's ownership and rights in "confidential and proprietary trade

   secret information including, but not limited to, training materials, pricing

   arrangements, financial data, technician rankings, customer satisfaction data,

   customer and prospective customer lists, and customer information and

    preferences." Safelite Ans. and Counterclaim      255, EOF No. 93. Safelite



    Case No. 2:15-cv-2733                                                   Page 31 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 32 of 38 PAGEID #: 20852



   alleges that Plaintiffs, "through Ladage and Christensen, interfered with Safelite's

   right to possess the customer files and the individual documents in those files by

   taking them from Safelite's offices." Id. ^ 256. Similarly, Safelite's conspiracy

   claim depends on the allegation that Plaintiffs "actually obtained Safelite's

   training materials, pricing arrangements, financial data, technician rankings,

   customer satisfaction data, customer and prospective customer lists, customer

   information and preferences, and other documents referencing the dollar bill rule

   ...    Id. If 251. When you compare these claims with Safelite's OUTSA claim,

   which alleges that Plaintiffs "used improper means to appropriate Safelite's

   confidential and proprietary trade secret information" including "training materials,

   pricing arrangements, financial data, technician rankings, customer satisfaction

   data, current and prospective customer lists, customer information and

   preferences, and other documents referencing the dollar rule," id.      243, 245, it

   is clear that all three claims are based on the same underlying operative facts.

          Safelite seeks to avoid this inevitable conclusion by saying that "while [its]

   OUTSA claim focuses on information used without Safelite's authorization and

   for the purpose of benefitting Safelite's competitors ... its conversion claim

   seeks to remedy Plaintiffs' physical theft of resins and tools ...    Resp. 42, ECF

    No. 152. However, the physical theft of resin and tools is outside the factual

    basis of Safelite's counterclaim, which Safelite has not sought to amend. While

   "a plaintiff does not have to allege in his complaint every fact on which he will rely



   Case No. 2:15-cv-2733                                                   Page 32 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 33 of 38 PAGEID #: 20853



   at summary judgment... that does not mean that a plaintiff may plead one

   theory and one set of facts In his complaint, and then proceed to trial on an

   entirely different theory supported by entirely different facts." Faulconer v. Centra

   Health, Inc., 808 F. App'x 148, 154 (4th Cir. 2020)(upholding the district court's

   determination that the plaintiff could not change the factual basis of his retaliation

   claim when this "newfound approach .. . "[bore] no resemblance to the factual

   allegations in [the plaintiffs complaint]). Such a change "is tantamount to a

   constructive amendment of a complaint," which the Court has the discretion not

   to allow. Id. Here, the Court will not permit Safelite to rely on the alleged theft of

   resin and tools when the factual allegations in its counterclaim related solely to

   documents Safelite alleges were taken. Safelite's conversion and conspiracy

   counterclaims are based on the same underlying facts as its OUTSA claim and

   are therefore precluded.

          The same is true of Safelite's tortious interference claim, which is based on

    Ladage and Christensen's alleged breach of their contractual obligations by

   "disclosing or using Safelite's confidential and proprietary trade secret

   information, including information that referenced the dollar bill rule, during the

   course of their employment." Ans. and Counterclaim Tf 234. ECF No. 93.

   Safelite's tortious interference claim is preempted because, while proof of tortious

   interference would require proving additional elements, the core of Safelite's

   claim is that Ladage and Christensen misappropriated trade secret information,



   Case No. 2:15-cv-2733                                                   Page33of38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 34 of 38 PAGEID #: 20854



   which are the operative facts at the heart of Safelite's OUTSA claim. See Stolle,

   605 F. App'x at 485-86; see also Murray Energy Holdings Co. v. Bloomberg,

   LP., No. 2:15-cv-2845, 2016 U.S. Dist. LEXIS 79199,**31-32(S.D. Ohio June

   17, 2016).

         For these reasons, Safelite's tortious interference, conversion, and

   conspiracy counterclaims are preempted by the OUTSA and are dismissed.

         2. Safelite's CFAA Claim


         Plaintiffs argue that Safelite's CFAA claim fails because(among other

   reasons) Safelite has not put forth facts demonstrating that Plaintiffs (or Ladage

   or Christensen) knowingly accessed Safelite's protected computers without

   authorization. Pis. Mot. Summ. J. 48-51, EOF No. 130. A defendant is liable

   under the CFAA if he "intentionally accesses a computer without authorization or

   exceeds authorized access" and obtains "information from any protected

   computer." 18 U.S.C. § 1030(a)(2)(C).

          Plaintiffs point to the deposition testimony of Dale Sweigart ("Sweigart")

   and Curtis Conklin ("Conklin"), who testified as 30(b)(6) witnesses for Safelite.

   Sweigart Dep., Tab 93, ECF No. 130-15; Conklin Dep., Tab 96, ECF No. 130-15.

   When these corporate representatives were asked to provide evidence that

   Ladage or Christensen had obtained information by accessing a computer

   without authorization, they did not provide any such evidence. When Conklin

   was specifically asked whether Safelite had information showing that Christensen



   Case No. 2:15-cv-2733                                                  Page 34 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 35 of 38 PAGEID #: 20855



   downloaded the relevant documents, Conklin said it was possible that Safelite

   could "go back and try and locate that information" but admitted that Safelite had

   not done that to his knowledge. Conklin Dep. 116:20-117:8.

          Plaintiffs also highlight testimony from Sweigart indicating that the

   documents on which Safelite bases its counterclaims were stored in hard copy

   and would not have been accessed by a computer. Pis. Mot. Summ. J. 31-32,

   EOF No. 130.


          In response, Safelite points to two emails involving Gampfield to

   demonstrate that Ladage and Gampfield "knowingly accessed and took []

   information with the intent to harm Safelite by providing it to Safelite's

   competitors." Resp. 44, EGF No. 152 (citing EGF Nos. 93-11 and 93-12).

          The Court has reviewed the evidence cited by Safelite and finds that it fails

   to raise a genuine issue of material fact as to whether Ladage (or Christensen)

   accessed Safelite's computers in violation of the GFAA. The first email Safelite

    cites as evidence of a GFAA violation is a January 6, 2012 email from Ladage to

    Gampfield. EGF No. 93-11. The email states that a national trainer would be

   coming to Ladage's "shop to 'teach' us better methods of using the repair

   system." Ladage suggested that he should record that, potentially by wearing a

    wire. The email says nothing about inappropriately accessing a computer

   system and does not support a GFAA claim.




    Case No. 2:15-cv-2733                                                   Page 35 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 36 of 38 PAGEID #: 20856



          The second document Safelite cites in support of its CFAA claim is a

   series of emails in October 2013 between Penny Chatterton ("Chatterton"), a

   chemist at Novus Inc., and Campfield. EOF No. 93-12. The email string begins

   with Chatterton asking Campfield; "Would you use your secret source to try to get

    me the safety data sheet for the HPX-3? If the source is an employee, his

   employer is required to have it on file and Safelite/Belron is required to provide

   it." Campfield responded to the email by attaching a document, but there is

   nothing in the email indicating how Campfield obtained the information or how

   that information was accessed. In short, there is nothing demonstrating that it

   was obtained by someone accessing a computer without authorization.

          Safelite has failed to raise a genuine issue of material fact as to whether

   Plaintiffs (or Ladage or Christensen)"intentionally accesse[d] a computer without

   authorization or exceed[ed] authorized access" and obtained "information from

   any protected computer." Therefore, Plaintiffs' motion for summary judgment on

   Safelite's CFAA claim is granted. See 18 U.S.C. § 1030(a)(2)(C).

          3. Remaining State-Law Counterclaims

          The only two remaining claims in this case are Safelite's OUTSA and

    unfair competition counterclaims. The Court has concerns about whether it has

   jurisdiction over these state-law counterclaims. The Counterclaim invokes

   diversity jurisdiction and supplemental jurisdiction over such claims. Ans. and

    Counterclaim If 158, ECF No. 93.



    Case No. 2:15-cv-2733                                                 Page 36 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 37 of 38 PAGEID #: 20857



          To the extent Safelite relies on supplemental jurisdiction, now that the

   Court has dismissed the federal claims, It would decline to exercise supplemental

   jurisdiction over the state-law counterclaims and dismiss them without prejudice.

   See 28 U.S.G.§ 1367(c)(3): United Mine Workers v. Gibbs, 383 U.S. 715, 726

   (1966).

          Thus, the Court must determine whether it has independent jurisdiction

   over the state-law counterclaims based on diversity jurisdiction. "[Djiversity of

   citizenship requires complete diversity between ail plaintiffs on one side and all

   defendants on the other side." Giancy v. Taubman Ctrs., Inc., 373 F.3d 656,664

   (6th Cir. 2004).

          Defendant Safelite Solutions LLC is a limited liability company. Amend.

   Compl. If 36, ECF No. 62. The Complaint alleges that Safelite Solutions LLC "is

   a Delaware limited iiabiilty company with its headquarters in Columbus, Ohio."

   Id. However, it is not sufficient to merely allege the state of incorporation and

    principle place of business of an LLC for citizenship purposes. Rather, "a limited

   liability company has the citizenship of each of its members." Delay v. Rosenthal

    Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009)(citations omitted). Thus:

                 When diversity jurisdiction is invoked in a case in which a
          limited liability company is a party, the court needs to know the
          citizenship of each member of the company. And because a member
          of a limited liability company may itself have multiple members—and
          thus may itself have multiple citizenships—the federal court needs to
          know the citizenship of each 'sub-member' as well. Indeed, if even
          one of [the LLC's] members—or one member of a member—were a



    Case No. 2:15-cv-2733                                                 Page 37 of 38
Case: 2:15-cv-02733-MHW-CMV Doc #: 168 Filed: 03/31/21 Page: 38 of 38 PAGEID #: 20858



         citizen of[the same state as the plaintiff], then complete diversity, and
         with it federal jurisdiction, would be destroyed.

   Id. (citations omitted).

         In this case, no party has identified the true and complete citizenship

   status of Safelite Solutions LLC. Accordingly, the Court is not satisfied that

   complete diversity exists. See, e.g., V &M Star, LP v. Centimark Corp., 596 F.3d

   354, 356-57 (6th CIr. 2010)("[T]he district court had an obligation to go further,

   despite [the defendant] having waived the issue .. . The court should have

   insisted that [the plaintiff] establish the citizenship of its partner LLCs, including

   any 'sub-members'... .").

          Plaintiff and Defendants are DIRECTED to file WITHIN FOURTEEN DAYS

   a notice detailing the corporate structure of each party as well as the citizenship

   of each party under the pertinent legal citizenship test. The parties' notice must

   "drill down" until all members' and sub-members' citizenship is accounted for.

                                     V.   CONCLUSION

          For these reasons, the Court GRANTS IN PART AND DENIES IN PART

   Safelite's motion for summary judgment, ECF No. 127, and GRANTS IN PART

   AND DENIES IN PART Plaintiffs' motion for partial summary judgment, ECF No.

   130. Plaintiffs' motion to dismiss, ECF No. 98, is DENIED AS MOOT.

          IT IS SO ORDERED.



                                              ICHAEL H. WATSON,JUDGE
                                            UNITED STATES DISTRICT COURT



    Case No. 2:15-cv-2733                                                    Page 38 of 38
